Citation Nr: 1803769	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to May 24, 2013, and in excess of 30 percent thereafter, for a postoperative rotator cuff tear of the right shoulder (dominant), to include limitation of motion of the arm (shoulder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2014 rating decision, the RO granted an increased rating of 30 percent, effective May 24, 2013, for the Veteran's limitation of motion of the arm (shoulder).  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.

In a September 2017 rating decision, the RO granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected postoperative rotator cuff tear of the right shoulder (dominant) effective August 10, 2017.  Additionally, the RO informed the Veteran that he was being granted an additional non-schedular rating for his rotator cuff tear under Diagnostic Code 5203.  This extraschedular grant of 30 percent is in addition to the 30 percent rating for limitation of motion under Diagnostic Code 5201.  The Veteran has not disagreed with the 2017 rating decision in any way (although the appeal period has not expired).  At this time, the Board only has jurisdiction to address the previously appealed ratings; if the Veteran is dissatisfied with the additional rating the RO awarded him effective November 1, 2017, then he should submit a notice of disagreement.  

In May 2017, the Board remanded the above-listed issue for further development.  That development having been completed, the matter is before the Board for further appellate review.



FINDINGS OF FACT

1. Prior to May 24, 2013, the Veteran's right shoulder disability manifested as flexion to 70 degrees with pain throughout, and abduction to 60 degrees with pain throughout, and abduction and flexion to 55 degrees after repetitive use.

2. From May 24, 2013 through June 14, 2017, the Veteran's right shoulder disability manifested as flexion to 50 degrees with pain at 50 degrees, and abduction to 35 degrees with pain at 35 degrees, with no additional loss of range of motion after repetitive use.

3. Effective June 15, 2017 and thereafter, the Veteran's right shoulder disability manifested as constant pain with flexion to 30 degrees and no ability to abduct.


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 20 percent for the Veteran's service-connected right shoulder disability prior to May 24, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5201 (2017).

2. The criteria for an increased rating greater than 30 percent for the Veteran's service-connected right shoulder disability from May 24, 2013 through June 14, 2017 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5201 (2017).

3. Effective June 15, 2017 through August 9, 2017, and November 1, 2017 and thereafter, the criteria for an increased rating of 40 percent for the Veteran's service-connected right shoulder disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a)) were initially provided in the January 2013 Statement of the Case and, most recently, in the December 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran's right shoulder disability was rated as 20 percent disabling under Diagnostic Code 5203 prior to May 24, 2013.  His right shoulder disability was rated as 30 percent disabling under Diagnostic Code 5201 effective May 24, 2013.  He is right handed.

Prior to May 24, 2013

The Veteran contends that his service-connected right shoulder disability was more severe than reflected by a 20 percent rating prior to May 24, 2013.  The claim for an increase that led to this appeal was received in October 2011.

VA treatment records indicate he received ongoing treatment for his right shoulder disability.  A treatment record dated June 2011 noted he experienced mild limitation of motion, but provided no measurements from range of motion testing.  A January 2012 record noted he had right shoulder limitation of abduction to 120 degrees with mild pain on movement.

The Veteran was afforded a VA examination to determine the severity of his right shoulder disability in June 2012.  Physical examination revealed he had flexion to 70 degrees with pain throughout and abduction to 60 degrees with pain throughout.  After repetitive use testing, the Veteran's flexion and abduction were reduced to 55 degrees.  Additional functional loss after repetitive use testing manifested as less movement than normal, weakened movement, excess fatigability, and pain.  There was no evidence of ankylosis, dislocation, or malunion of the clavicle or scapula.  Hawkins' Impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were all positive.  The examiner was unable to perform the crank apprehension and relocation test to examine shoulder instability.

There is no objective evidence reflecting that the Veteran's flexion or abduction were limited to midway between side and shoulder level prior to May 24, 2013.  The June 2012 VA examination noted that the Veteran had, at worst, flexion and abduction limited to 55 degrees after repetitive use testing.  The medical evidence of record demonstrates that the Veteran was able to raise his arm above midway between side and shoulder level, even after repetitive use to warrant a higher, 30 percent rating.  As such, entitlement to an increased rating greater than 20 percent for the Veteran's right shoulder disability prior to May 24, 2013, is not warranted.

The Board notes that prior to May 24, 2013, the Veteran's left shoulder disability was rated under Diagnostic Code 5203 for impairment, dislocation, nonunion, or malunion of the clavicle or scapula.  However, application of this diagnostic code would not warrant an increased, 20 percent rating as there is no evidence of dislocation, impairment, nonunion, or malunion of his clavicle or scapula.  The highest rating the Veteran would be entitled to under Diagnostic Code 5203 would be 10 percent due to painful motion without demonstration of additional functional loss.  See 38 C.F.R. § 4.59.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment approximating the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating assigned herein.

Accordingly, a rating in excess of 20 percent for a right shoulder disability prior to May 24, 2013, is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

From May 24, 2013 through June 14, 2017

The Veteran's right shoulder disability is currently rated as 30 percent disabling under Diagnostic Code 5201 effective May 24, 2013.

In April 2014, the Veteran was afforded a VA examination to determine the severity of his right shoulder disability.  Range of motion testing revealed he had flexion to 50 degrees with pain beginning at 50 degrees, and abduction to 35 degrees, with pain beginning at 35 degrees.  Repetitive use testing revealed the same measurements for both flexion and abduction.  His strength testing was normal and there was no ankylosis.  The examiner noted that additional functional loss after repetitive use manifested as less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain, and swelling.  Physical examination revealed no evidence of ankylosis or recurrent dislocation.  The Veteran reported that he experienced flare-ups that manifested as increased pain, limited motion, and swelling when the weather changed.

Although the Veteran has sought continuous treatment for his right shoulder disability, none of his treatment records contain measurements from range of motion testing.

The medical evidence does not demonstrate that, between May 24, 2013 and June 14, 2017, the Veteran was unable to raise his arm more than 25 degrees to warrant a higher, 40 percent rating.  During his April 2014 VA examination, he had flexion to 50 degrees, approximately midway between his side and shoulder level, and abduction to 35 degrees, with the same ranges of motion after repetitive use.  There is no evidence to suggest that between May 24, 2013 and June 15, 2017, the Veteran experienced range of motion limited to 25 degrees or less.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 30 percent rating assigned herein.

Accordingly, a rating in excess of 30 percent prior to June 15, 2017 for a right shoulder disability is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Effective June 15, 2017

The Veteran was afforded a final VA examination to determine the severity of his right shoulder disability on June 15, 2017.  The examiner noted that the examination was being conducted during a flare-up.  Range of motion testing revealed the Veteran had flexion to 30 degrees and was unable to abduct.  He was also unable to complete repetitive use testing due to pain.  The examiner noted that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time; however she also noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  There was evidence of pain on passive and non-weight bearing range of motion.  The examiner noted he had additional functional loss due to flare up manifesting as fatigue, weakness, and lack of endurance during flare ups, although this was based on the Veteran's self-report.  Strength was reduced to 3/5 for both flexion and abduction, but no muscle atrophy was noted.  The examiner opined that the Veteran's right shoulder disability had worsened since his previous examination in April 2014.

Private treatment records dated March and April 2017 noted the Veteran had forward flexion and abduction to 180 degrees, and medical records from June and August 2017 noted he had forward flexion and abduction to 60 degrees.  Although the results of range of motion testing noted in the private medical records do not warrant an increased, 40 percent rating, the measurements were not taken during a flare up in the Veteran's disability and, unlike the June 2017 VA examination, the private medical records do not indicate that all range of motion testing was measured using a goniometer.

The Board finds the evidence is in relative equipoise.  The June 2017 VA examiner opined that the Veteran's condition had worsened, and physical examination revealed he was unable to abduct his right arm at all.  The Board also finds that the private medical records recording the Veteran's range of motion from March through August 2017 are inconsistent with the historical medical evidence.  There is no evidence from the record that reflects the Veteran has had anywhere near 180 degrees or even 60 degree range of motion for either flexion or abduction during the appeal period.  Further, the June 2017 private medical record reflecting forward flexion and abduction to 60 degrees is contradictory to the June 2017 VA examination.  The Board finds that the results from the June 2017 VA examination are more reflective of the Veteran's level of disability because the examination was conducted during a flare-up, and is consistent with his historical medical records.

Upon review of the record, affording the Veteran reasonable doubt, the Board finds that a 40 percent rating is warranted for the Veteran's right shoulder disability effective June 15, 2017, excluding the period of convalescence.  Although the Veteran did not meet the criteria for a 40 percent rating for limitation of motion 25 degrees or less for limitation of flexion, the Veteran was unable to abduct his arm at all during the June 2017 VA examination.  Additionally, there is no objective evidence of record to indicate the Veteran's right shoulder disability improved following his surgery.  Affording the Veteran reasonable doubt, the Board finds a higher, 40 percent, rating under Diagnostic Code 5201 is warranted.

A rating of 40 percent is the highest rating that can be awarded under Diagnostic Code 5201 for limitation of range of motion.

As noted above, on August 10, 2017, the Veteran underwent right shoulder surgery.  See Private Medical Record dated August 2017.  Following his surgery, he was assigned a temporary total disability rating for August 10, 2017 through October 31, 2017 for convalescence under 38 C.F.R. § 4.30.  Because the Veteran was assigned a temporary total disability rating during this period, no higher rating is available.  Therefore, no further discussion of this period is needed.

The Board also notes that the Veteran was afforded a separate, extraschedular 30 percent rating for his right shoulder rotator cuff tear under Diagnostic Code 5203.  In a September 2017 rating decision, the RO informed the Veteran that he was being granted a non-schedular rating for his rotator cuff tear based on symptoms that more closely approximated the rating under 5203 for impairment of the clavicle or scapula.  This extraschedular grant of 30 percent did not affect the Veteran's 30 percent rating for limitation of motion under Diagnostic Code 5201 - it is an additional separate rating.  The Board will not disturb this decision.

In summary, an increased rating of 40 percent is granted effective June 15, 2017 through August 10, 2017, and effective November 1, 2017 and thereafter.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 40 percent rating assigned herein.



Continued on Next Page

ORDER

Entitlement to an increased rating greater than 20 percent for a postoperative rotator cuff tear of the right shoulder (dominant), to include limitation of motion of the arm (shoulder) prior to May 24, 2013, is denied.

Entitlement to an increased rating greater than 30 percent for a postoperative rotator cuff tear of the right shoulder (dominant), to include limitation of motion of the arm (shoulder) from May 24, 2013 through June 14, 2017, is denied.

Entitlement to an increased rating of 40 percent for a postoperative rotator cuff tear of the right shoulder (dominant), to include limitation of motion of the arm (shoulder) effective June 15, 2017 through August 9, 2017, and November 1, 2017 and thereafter, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


